NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                SOLOMON UPSHAW,
                  Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2015-5075
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:15-CV-00058, Judge Lawrence J. Block.
                 ______________________

             Decided: September 11, 2015
               ______________________

   SOLOMON UPSHAW, Cape Neddick, ME, pro se.

   ALLEN M. BRABENDER, Environment and Natural
Resources Division, United States Department of Justice,
Washington, DC, for appellee.
                 ______________________

    Before NEWMAN, CHEN, and HUGHES, Circuit Judges.
2                                              UPSHAW   v. US



PER CURIAM.
    The United States Court of Federal Claims dismissed
Solomon Upshaw’s complaint seeking reversal of a prior
judgment. Because we agree with the trial court that the
doctrine of res judicata bars plaintiff’s suit, we affirm the
trial court’s dismissal of Mr. Upshaw’s complaint.
                              I
    In January 2014, prior to the present action,
Mr. Upshaw filed a separate suit in the Court of Federal
Claims seeking damages based on a decision by the East-
ern Band of Cherokee Indians (“Band”) declining to enroll
him as a member. See Upshaw v. United States, No. 14-
cv-0058, 2014 WL 2430786, at *1 (Fed. Cl. May 30, 2014)
(“Upshaw I”). In response to the government’s motion to
dismiss, Mr. Upshaw submitted documentation showing
that, in 1907, the government rejected an application by
Georgeana Upshaw for a share of a fund appropriated by
Congress for the Cherokee Indians. Id. Mr. Upshaw
argued that, as a descendent of Georgeana Upshaw, he
was injured by this 1907 rejection. Id. The Court of
Federal Claims dismissed Mr. Upshaw’s complaint,
concluding that the court lacked jurisdiction because the
federal government has no statutory obligation to act in
Cherokee enrollment issues. Id. The Court of Federal
Claims also concluded that any claim from the 1907
rejection of Georgeana Upshaw’s application was barred
by the statute of limitations. Id. On appeal to this court,
we affirmed. See Upshaw v. United States, No. 2014-
5104, 582 Fed. App’x 888, 889–90 (Fed. Cir. Nov. 10,
2014) (“Upshaw II”).
                             II
     Mr. Upshaw’s complaint in this action seeks to re-
litigate the same issues already decided by the Court of
Federal Claims in Upshaw I and affirmed by this court in
Upshaw II. The doctrine of res judicata, sometimes
UPSHAW   v. US                                            3



referred to as claim preclusion, “operates to give a party
one, and only one, full and fair opportunity to litigate its
matter.” Bowers Inv. Co., LLC v. United States, 695 F.3d
1380, 1384 (Fed. Cir. 2012) (citing Taylor v. Sturgell, 553
U.S. 880, 892 (2008)). “[T]o prevail on a claim of res
judicata, the party asserting the bar must prove that (1)
the parties are identical or in privity; (2) the first suit
proceeded to a final judgment on the merits; and (3) the
second claim is based on the same set of transactional
facts as the first.” Ammex, Inc. v. United States, 334 F.3d
1052, 1055 (Fed. Cir. 2003) (citing Parklane Hosiery Co. v.
Shore, 439 U.S. 322, 326 n.5 (1979)). There can be no
doubt that res judicata applies here. Mr. Upshaw asks
the Court of Federal Claims to re-decide the same issues
that the trial court decided in Upshaw I and that this
court affirmed in Upshaw II. Accordingly, we affirm the
trial court’s dismissal of Mr. Upshaw’s complaint.
                       AFFIRMED
   No costs.